EXHIBIT 99.2 SWH, INC. AND SUBSIDIARY FINANCIAL STATEMENTS AS OF FEBRUARY 2, 2011 AND INDEPENDENT AUDITOR’S REPORT SWH, INC. AND SUBSIDIARY TABLE OF CONTENTS Page Independent Auditor’s Report 1 Consolidated Balance Sheet as of February 2, 2011 2 Consolidated Statement of Operations for the period January 1, 2011 through February 2, 2011 3 Consolidated Statement of Shareholders’ Equity for the period January 1, 2011 through February 2, 2011 4 Consolidated Statement of Cash Flows for the period January 1, 2011 through February 2, 2011 5 Notes to Consolidated Financial Statements 6 INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Shareholders of SWH, Inc. and Subsidiary We have audited the accompanying consolidated balance sheet of SWH, Inc. (a North Dakota Corporation) and Subsidiary as of February 2, 2011, and the related consolidated statements of operations, shareholders’ equity, and cash flows for the period of January 1, 2011 through February 2, 2011.The consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on the consolidated financial statements based on our audit. We conducted our audit in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of SWH, Inc. and Subsidiary as of February 2, 2011, and the results of its consolidated operations and cash flows for the period of January 1, 2011 through February 2, 2011 in conformity with accounting principles generally accepted in the United States of America. BRADY, MARTZ & ASSOCIATES, P.C. August 6, 2012 1 SWH, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEET FEBRUARY 2, 2011 ASSETS Current assets Unrestricted cash and cash equivalents $ Restricted cash and cash equivalents Accounts receivable Due from related party Inventories Prepaid expenses Tax refund receivable Total current assets Property and equipment, net Goodwill TOTAL ASSETS $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses Retention payable Deferred compensation payable Capital lease obligation, current portion Income taxes payable Total current liabilities Capital lease obligations, net of current portion Deferred tax liability Total liabilities Shareholders’ equity Common stock, $0.001 par value, 51,100 shares authorized, 12,775 shares issued and outstanding - Additional paid-in capital Retained earnings Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ See Notes to Consolidated Financial Statements. 2 SWH, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF OPERATIONS FOR THE PERIOD JANUARY 1, 2, 2011 Well servicing income $ Cost of well servicing Gross profit Operating expenses Income from operations Other income (expense): Other income Other expenses ) Interest expense ) Total other income (expense) ) Loss before provision for income taxes ) Income tax benefit 268,053 Net loss $ ) See Notes to Consolidated Financial Statements. 3 SWH, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF SHAREHOLDERS’ EQUITY FOR THE PERIOD JANUARY 1, 2, 2011 Common stock Additional paid-in capital Retained earnings Total Balance, December 31, 2010 – $ $ Capital contributions 13,736,416 Net loss – – ) ) Balance, February 2, 2011 $ – $ $ $ See Notes to Consolidated Financial Statements. 4 SWH, INC. AND SUBSIDIARY CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD JANUARY 1, 2, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) Adjustments to reconcile net income to cash provided by operating activities: Depreciation Amortization/charge off of loan fees Charge off deferred gain ) Deferred income taxes Changes in assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses ) Tax refund receivable ) Accounts payable ) Retention payable Deferred compensation payable Income taxes payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) Net cash used for investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Capital contributions Repayment of capital lease obligations ) Net cash provided by financing activities Net increase in cash and cash equivalents Beginning cash and cash equivalents ENDING CASH AND CASH EQUIVALENTS $ Cash and cash equivalents at February 2, 2011 is comprised of: Unrestricted cash and cash equivalents $ Restricted cash and cash equivalents ENDING CASH AND CASH EQUIVALENTS $ See Notes to Consolidated Financial Statements. 5 SWH, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 2, 2011 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of operations – SWH, Inc. (the Company), through its wholly-owned operating subsidiary, Sun Well Service, Inc. (the Subsidiary), provides a variety of services to the oil and gas industry. These services include: well servicing and workover, completion services, plug and abandonment services, hydrostatic tubing testing, as well as rentals of various types of well servicing equipment. The Company’s operations are primarily concentrated in the Williston basin in North Dakota and eastern Montana. Ownership – The Company was originally formed and acquired the Subsidiary in October 2008.Effective February 2, 2011, the Company was acquired by BNS Holding, Inc for an aggregate purchase price of $51,100,000 in cash.These statements are prior to the change in the basis of accounting due to the change in control under which the Company subsequently stepped up its assets and liabilities to their fair values as of the acquisition date.See Note 16. Basis of Presentation – The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary. All significant inter-company accounts and transactions have been eliminated in consolidation. Revenue recognition – The Company's well servicing and workover services are generally short term in nature and revenue is recognized upon completion of each service. Cash equivalents - Cash equivalents include time deposits, money market mutual funds, and all highly liquid debt instruments with original maturities of three months or less. Trade receivables - Trade receivables are carried at original invoice. Management determines the allowance for doubtful accounts by regularly evaluating individual customer receivables and considering a customer’s financial condition, credit history, and current economic conditions. Trade receivables are written off when deemed uncollectible. Recoveries of trade receivables previously written off are recorded when received. A trade receivable is considered to be past due if any portion of the receivable balance is outstanding for more than 30 days. Interest is not charged on past due receivables. As of February 2, 2011, management believes its receivables are substantially all collectable and therefore has not provided for an allowance for uncollectability. Inventories – Inventories are valued at the lower of cost or market. Cost is determined using the first-in, first-out (FIFO) method. Prepaid expenses - Prepaid expenses include items such as insurance and other miscellaneous items. The prepaid expenses are recognized as an operating expense in the period they benefit. Property and Equipment - Property and equipment is stated at cost less accumulated depreciation using straight-line methods. The estimated lives used to compute depreciation are as follows: Equipment 2 - 15 years Vehicles 4 years Office equipment 5 years Intangible assets - Intangible assets consist of loan fees and goodwill. Loan fees are amortized on a straight-line basis over the life of the loan. Goodwill represents the excess of cost over fair value of net assets acquired through acquisition. In accordance with professional standards, the Company does not amortize goodwill, but evaluates the goodwill on an annual basis for potential impairment. Professional standards require the Company to test goodwill for impairment. 6 SWH, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 2, 2011 Advertising - Advertising costs are expensed as incurred. Accrued compensated absences -Compensated absences are accrued and charged to expense in the period in which it is earned. Use of estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Sales Taxes- The Company presents its revenues net of any sales taxes collected from its customers that are required to be remitted to local or state governmental taxing authorities. Variable Interest Entities –The Company consolidates all variable interest entities in which it holds a variable interest and is deemed to be the primary beneficiary of the variable interest entity. Generally, a variable interest entity, or VIE, is an entity with at least one of the following conditions:(a) the total equity investment at risk is insufficient to allow the entity to finance it activities without additional subordinated financial support or (b) the holders of the equity investment at risk, as a group, lack any one of the following three characteristics:(i) the power to direct the entity’s activities that most significantly impact its economic performance, (ii) the obligation to absorb the expected losses of the entity, or (iii) the right to receive the expected residual returns of the entity. The primary beneficiary of a VIE is an entity that has a variable interest or a combination of variable interests that provide the entity with a controlling financial interest in the VIE. An entity is deemed to have a controlling financial interest in a VIE if it has both of the following characteristics: (a) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (b) the obligation to absorb losses of the VIE that could potentially be significant to the VIE or the right to receive benefits from the VIE that could potentially be significant to the VIE. As of February 2, 2011, the Company has determined that it does not have interests in VIE’s that require consolidation. Share-Based Compensation –The Company accounts for share-based compensation in accordance with professional standards. The Company records share-based compensation as a component of general and administrative expense. Income Taxes - The Company and its subsidiary are included in its parent company’s consolidated income tax returns. Certain items of income and expense are recognized in different periods for financial reporting purposes than for purposes of computing income taxes currently payable. The income tax effects of transactions are recognized for financial reporting purposes in the year in which they enter into the determination of reported income, regardless of when they are recognized for income tax purposes. Accordingly, applicable deferred income taxes relate to these timing differences. The timing differences relate primarily to differences in the depreciable/amortizable costs associated with its property and equipment, accrued assets and accrued liabilities, and a net operating loss carryforward. Deferred taxes are computed using the asset and liability approach as prescribed in the professional standards. Deferred income taxes are provided using the liability method, whereby deferred tax assets are recognized for deductible temporary differences and operating loss and tax credit carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of the changes in tax laws and rates as of the date of enactment. The Company’s policy is to record estimated interest and penalties related to the underpayment of income taxes as income tax expense in the consolidated statement of earnings. There has been no interest or penalties recognized in the accompanying consolidated financial statements. 7 SWH, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FEBRUARY 2, 2011 The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50% likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying consolidated balance sheet, along with any associated interest and penalties that would be payable to the taxing authorities upon examination. The amount that is ultimately sustained for an individual uncertain tax position or for all uncertain tax positions in the aggregate could differ from the amount recognized. For all open tax years and all major taxing jurisdictions, management of the Company has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Company is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. NOTE 2 - OFF-BALANCE-SHEET RISK The Company has cash deposits at financial institutions which periodically exceed the FDIC insurance coverage limits. The Company has not experienced any losses in these accounts and believes that its cash is not exposed to any significant credit risk. NOTE 3 – PROPERTY AND EQUIPMENT Details pertaining to property and equipment as of February 2, 2011 are as follows: Cost Accumulated Depreciation Net Equipment $ $ $ Vehicles Office equipment $ $ $ Depreciation expense for the period January 1, 2011 through February 2, 2011 was $163,742. NOTE 4 – OTHER LONG-TERM ASSETS In accordance with FASB Accounting Standards Codification Topic 350-20, the Company is required to classify its intangible assets subject to amortization and assets not subject to amortization.The following is a summary of the Company's intangible assets. Cost Accumulated Amortization Net Subject to amortization: None $
